43 N.Y.2d 851 (1978)
In the Matter of the State of New York by Louis J. Lefkowitz, as Attorney-General, Appellant,
v.
Italian Line, Respondent.
Court of Appeals of the State of New York.
Argued January 10, 1978.
Decided February 7, 1978.
Louis J. Lefkowitz, Attorney-General (Earl S. Roberts and Samuel A. Hirshowitz of counsel), for appellant.
Thomas Coyne, Louis J. Gusmano, Charles N. Fiddler and Alexander Vitale for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur in memorandum.
*852MEMORANDUM.
Order affirmed, with costs. Respondent Italian Line was not shown to have engaged in any practice forbidden by subdivision 12 of section 63 of the Executive Law or to have engaged in such practice on a repeated or persistent basis. In connection with a contract for ocean passage the ticket reservation of the power to increase the fare was not suspect of an unconscionable or illegal scheme. The Italian Line used the "fuel surcharge" only in connection with the extraordinary rise in the price of oil after the start of the 1973-1974 international oil embargo. The comment at the Appellate Division that there was a passage of a year and a half between the imposition of the surcharge and the institution of this proceeding must be read to refer to the absence of repetition of the acts concerning which the Attorney-General complains, rather than to infer that the courts require the Attorney-General to act precipitously without investigation or preparation.
Order affirmed.